
	

114 HR 231 IH: To amend the Water Resources Development Act of 1996 to deauthorize the Ten Mile Creek Water Preserve Area Critical Restoration Project.
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 231
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Mr. Murphy of Florida (for himself and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Water Resources Development Act of 1996 to deauthorize the Ten Mile Creek Water
			 Preserve Area Critical Restoration Project.
	
	
 1.Project deauthorizationSection 528(b)(3) of the Water Resources Development Act of 1996 (Public Law 104–303; 110 Stat. 3768) is amended by adding at the end the following:
			
				(E)Project deauthorization
 (i)In generalThe project identified as the Ten Mile Creek Water Preserve Area Critical Restoration Project, carried out pursuant to this paragraph, shall no longer be authorized as a Federal project upon execution of a transfer agreement between the Secretary and the South Florida Water Management District.
 (ii)RequirementA transfer agreement referred to in clause (i) shall require that the South Florida Water Management District operate the transferred project as an environmental restoration project to provide water storage and water treatment options..
		
